DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s comment
	The Office Action issued herein is a second Non-Final rejection due to omission of a 101 rejection (please see below). The Applicants are encouraged to contact the Examiner to discuss the Office Action if so desired. 

Election/Restrictions
Applicant's election with traverse of Group I and election of SEQ ID NO: 7, in the reply filed on 5/11/2020 was previously acknowledged.  
The requirement was deemed proper and made FINAL.
Claims 10-13 and 19-24 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 1/12/21, Applicants amended claim 25. 
Claims 1-9, 15, and 25 read on the elected Group I and elected species and are under consideration. 

Claim Rejections -Withdrawn
The rejection of claim 25 under 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to amendment of claim 25. 

The rejection of claims 1-9 and 15 under 35 U.S.C. 103 as being unpatentable over Hansson et al. (WO2014/096384, cited on IDS) in view of Dombkowski et al. (Protein disulfide engineering; FEBS Letters 588 (2014) 206-212) is withdrawn due to Applicants arguments. 
Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to because they include the AF sequences without the corresponding SEQ ID NO in the Figures 13A, 13B and 15-17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The specification is objected to because the disclosure contains sequences without the corresponding SEQ ID NO. MPEP 2422 states that where the description or claims of a patent discuss a sequence set forth in the "sequence listing", reference must be made to the sequence by use the sequence identifier preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is embedded in the text of the description of claims of the patent application. Please see the attached “Sequence Compliance” form for details. 


Claim Rejections - 35 USC § 101-NEW
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 15, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claims 1-9, 15 and 25 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
Claims 1 is drawn to peptide corresponding to a fragment of antisecretory factor protein of SEQ ID NO: 1 and/or a homologue thereof, wherein said peptide at least comprises SEQ ID NO: 2 (AF-6) and a cysteine disulfide in amino acid position 1 of SEQ ID NO: 2. Claim 25 is drawn to a nucleic acid coding a peptide having the sequence shown in SEQ ID NO: 1-9, wherein said peptide comprises a cysteine disulfide in amino acid position no. 36 or SEQ ID NO: 1, in position 1 of SEQ ID NO: 2, in position no. 2 of SEQ ID NO: 3 or in position 2 of SEQ ID NO: 4.  

Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see, e.g., 79 FR 74621)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A  (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see, e.g., 79 FR 74621)?
	Yes, the claims are directed to a natural phenomenon. Antisecretory protein is a naturally occurring 41 kDa protein (top of p. 14). According to the instant specification, the antisecretory factor’s major metabolite is a cysteine disulfide of AF16 (AF-17) (top of p. 4). Importantly, the instant specification states (bottom of p. 4):
What is more, as it is well known from extensive studies of the antisecretory protein (AF) over many years, the endogenous protein is post-transcriptionally processed into a plethora of smaller peptides, all with proven similar antisecretory effect, as long as the core active sequence of the protein (AF-6, shown in SEQ.ID.NO. 2) is intact. It thus stands to reason, that in the natural environment, the antisecretory protein (AF) will be degraded and/or post-transcriptionally processed into smaller peptides comprising AF-6, and that the metabolite of those smaller peptides will in analogy to the observed fate of AF-16, also be protected at least by a disulfide in the only cysteine of AF-6, i.e. in amino acid position 1 of AF-6, as shown in SEQ.ID.NO. 2.
	
Therefore, as evidenced by the instant specification, that naturally occurring protein is naturally post transcriptionally processed into smaller peptide that have a cysteine disulfide in amino acid no. 1 of AF-6 (SEQ ID NO: 2). The instant specification also states that the “present invention for the first time identifies AF’s major metabolite as a cysteine disulfide of AF-16 (AF-17)(top of p. 12).
 	Absent evidence to the contrary, the recitation of “recombinant” does not impart a different structure to the claimed peptides that would distinguish it from the natural product. 
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? 
No, the claim does not recite additional elements that integrate the judicial exception into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see, e.g., 79 FR 74621)? 
No, the claims do not recite additional elements that amount to significantly more than the judicial exception. As indicated above, the claimed AF peptides are naturally occurring and the claims do not recited additional elements that amount to significantly more. According to the Guidance, fragmentation does not constitute a feature that renders the recited products markedly different from what exists in nature. Even though fragmentation or truncation structurally changes a protein from its natural state, the resultant difference (e.g., “broken” bonds) is not significant enough to render the isolated protein markedly different, because the sequence of the nucleic acid/ protein has not been altered. See, e.g., Myriad, 133 S. Ct. at 2116-18. With respect to claims 2-9, 15 and 25, the claims do not add significantly more to the judicial exception. SEQ ID Nos: 1-9 are naturally occurring according to the instant specification (p. 4-5). 
Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in the Guidance (74623; see esp. 79 FR 74623 at §I.A.3.b). see also, 79 FR.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, claims 1-9, 15 and 25 do not qualify as eligible subject matter. Applicants are invited to provide evidence that the instantly claimed peptides are not naturally occurring. 

	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654